I must dissent from the majority opinion in this case because of a difference of opinion as to the evidence and as to the conclusions and presumptions to be drawn thereform. In addition to the facts as stated in the majority opinion I would add two further matters that are undisputed. The first is that when the decedent and plaintiff's mother gave their consent to plaintiff's marriage it was given, in the words of such consent, "in proceedings before the judge." The law at that time permitted such consent to be given either in open court or in the presence of two witnesses, one of whom should appear in open court and testify that he witnessed the signatures of the parents and that the signatures were genuine and that the consent to the marriage was freely given. The decedent therefore publicly and in open court admitted *Page 534 
parentage of the plaintiff. The second additional fact I would call attention to is the testimony of a sister of plaintiff's mother that she accompanied plaintiff's mother and the plaintiff to Holy Angels Church in Sidney at the time of plaintiff's baptism some seven months after his birth; that she held plaintiff in her arms in the church while plaintiff's mother had a private conference with the priest; that after such conference plaintiff's mother and the priest entered the church and plaintiff was baptized according to the rite of the Roman Catholic Church under the name of "Nelson Harley John Comer," as shown by a certified copy of such baptismal record introduced in evidence. Of course we do not know what plaintiff's mother told the priest. However, it is significant that after this conference and after the baptism the priest wrote upon the margin of the baptism record the names "Reineke, Rostorfer, Comer" although the name of the father was left blank in the certificate.
In my opinion the undisputed facts in this case show that the decedent, George Comer, by his own acts and admissions, made an acknowledgment that the plaintiff, Nelson Comer, was in fact his son. Such admission was unequivocal and being unequivocal can be overcome only by evidence which is clear and convincing. We have no such evidence in this case. The evidence which the majority opinion relies upon is hearsay. Such hearsay evidence was properly admitted by the trial court as an exception to the hearsay rule because as a practical matter and of necessity matters of family tradition and pedigree are provable by hearsay as an exception to the hearsay rule. However, the fact that such hearsay is admissible and may be taken into consideration by the trial court does not permit such evidence to rise any higher than that which it purports to be and therefore even though admissible it is still hearsay. I grant that considering the oral evidence only, reasonable minds might come to different conclusions and that if reasonable minds could come to different conclusions upon the evidence it is the duty of this court to affirm the judgment of the trial court.
My position is that admissions of paternity cannot be overcome by hearsay evidence even though admissible and upon which reasonable minds may differ even though such evidence may be considered to be probative and positive in nature. Evidence to overcome an unequivocal admission of paternity must *Page 535 
be more than merely probative or positive. It must be clear and convincing.
Admission of paternity is not a minor or a trifing act. It cannot be turned on or off to suit the convenience or the whims of the person so making it or in meeting the exigencies of various situations arising during his life.
Since the decedent married the plaintiff's mother after his birth, raised the plaintiff as his own son, referred to him time after time as his "boy" and as his "son"; since he consented to his marriage as his father in writing in Probate Court in proceedings before the judge; he during his lifetime in my opinion made unequivocal admissions of parentage which cannot be negatived by a reference to him in his last will and testament as his stepson without evidence that he was in fact not his own son, which is clear and convincing. Such evidence is lacking in the record before us. Hearsay evidence even though admissible as an exception to the hearsay rule may preponderate one way or the other and it may tend to rebut but it cannot overcome the direct, positive and written evidence which the record before us discloses.